Appeal from the Circuit Court of Leon County, Florida.
An appeal having been entered herein from an Order of the Circuit Court of Leon County, Florida, denying a Temporary Restraining Order against the defendants to prevent the State Road Department, its officers, agents and employees, and the Board of County Commissioners of Walton County, Florida, its agents, officers and employees, the First National Bank of DeFuniak Springs, Florida a national banking association under the laws of United States of America, its officers, agents and employees, the Cawthon State Bank, a corporation of the State of Florida, its officers, agents and employees, and W. I. Stinson, each and all of them, pending the further order of the Court, from building or constructing, or letting any contract for building or constructing, expending or causing to be expended any public monies in building or constructing a bridge across the Choctawhatchee River at what is known as the Cowford about 14 miles East of Freeport and otherwise described as Project No. 787-B, Road No. 10, Walton and Washington Counties Bridge over the Choctawhatchee River consisting of seven steel truss spans including one *Page 191 
swing span on concrete piers total length of steel spans 934 Ft.; approaches to truss spans 160 Ft., one beam span on treated timber pile bents with concrete dock length of approaches 4,480 Ft.; seven relief openings of creosoted timber totallinig 2500 Ft.; total length of Project approximately 7,914 Ft. or any part thereof, or to consider any bids for the building and constructing of the same at 10:30 o'clock A. M. on the 14th day of September, A.D. 1932, or at any time thereafter, until the further order of the Court, and that no part of the public funds in either of said banks, which was deposited in them or either of them to be used in connection with the building and constructing said bridge, spans or any part thereof, shall be withdrawn for any purpose or used in connection with the building or construction of said bridge, spans, or any part thereof, until the further order of the Court; and it appearing to the Court that it is indispensable to protect the rights of the appellants and the subject matter involved in this appeal that this Order be issued:
NOW, THEREFORE, by virtue of the power of this Court conferred by Section 5, of Article V of the Constitution of this State to "issue all writs necessary or proper to the complete exercise of its jurisdiction" it is hereby ordered, adjudged and decreed that the Appellees, and each of them, to-wit: H. H. Wells, as Chairman, and George B. Hills, Addison Logan, W. A. Shands, J. E. Lupfer, as Members of and constituting the State Road Department of the State of Florida; and L. F. Cawthon, Chairman, L. E. Laird, H. Lancaster, J. E. Bowers, and Hiltz Crook as Members of and constituting the Board of County Commissioners of Walton County, Florida, the First National Bank of DeFuniak Springs, Florida, a national banking association under the Laws of the United States of America, the Cawthon State Bank of DeFuniak Springs, Florida, incorporated under the Laws of the State of Florida, and *Page 192 
W. I. Stinson, their officers, agents and employees, each and all of them, are hereby restrained and enjoined, until the further order of this Court, from building or constructing, or letting any contract for building or constructing, expending or causing to be expending, any public monies in building or constructing a bridge across Choctawhatchee River at what is known as the Cowford about 14 miles East of Freeport and otherwise described as Project No. 787-B, Road No. 10, Walton and Washington Counties bridge over the Choctawhatchee River consisting of seven steel truss spans including one swing span on concrete piers, total length of steel spans 934 Ft.; approaches truss spans 160 Ft.; one beam span on treated timber pile bents with concrete deck, length of approaches 4,480 Ft.; seven relief openings of creosoted timber totalling 2500 Ft.; total length of Project approximately 7,914 Ft.; or any part thereof, or to consider any bids for the building and constructing of the same at 10:30 o'clock A. M. on the 14th day of September, A.D. 1932, or at any time thereafter until the further order of this Court, and that no part of the public funds in either of said banks, which was deposited in them or either of them to be used in connection with the building and constructing said bridge, spans or any part thereof, shall be withdrawn for any purpose or used in connection with the building or construction of said bridge, spans, or any part thereof until the further order of this Court.
IT IS FURTHER ORDERED, that the Appellees, and each of them, may file in this Court within seven days any motions or other pleadings addressed to this Writ as they may be advised and within said time serve copy thereof on the Attorney for the Appellants, and that Oral Argument before this Court on said matter shall be at 10 o'clock A. M., Wednesday, September 21, 1932.
BUFORD, C.J. AND WHITFIELD, ELLIS AND TERRELL, J.J., concur. *Page 193 
Appellants instituted this suit in the Circuit Court of Leon County to restrain the State Road Department from proceeding with the construction of a bridge and approaches thereto across the Choctawhatchee River on State Road number ten east of Bruce, at or near the cow ford, and to restrain the Board of County Commissioners of Walton County from turning over to the State Road Department Fifty Thousand Dollars of the funds of said County for that purpose, the said funds being on deposit in the First National Bank and the Cawthon State Bank of DeFuniak Springs.
A temporary restraining order was denied and the bill of complaint was dismissed. Appeal was taken from that decree and this Court made an order pursuant to authority vested in it by Section Five of Article Five of the Constitution to hold the subject matter of the litigation in Status Quo pending the disposition of the appeal. The cause now comes on for consideration upon the motion of appellees to dissolve the Constitutional order of this Court.
The bill of complaint is predicated on lack of authority and abuse of discretion on the part of the Legislature, the Board of County Commissioners of Walton County and the State Road Department, to locate and construct State Road number ten and to construct the bridge over the Choctawhatchee River on said road at or near the cow ford.
As to the location of State Road number ten chapter 10269 Acts of 1925 as amended by Chapter 12308 Acts of 1927, is conclusive. It in terms locates said road through Panama City, Bruce and Freeport, the exact location thereof to be defined by the State Road Department. The term "roads" under our law includes bridges, ferries or other means of crossing streams. Chapter 6883 Acts of 1915 (Section 1193 Revised General Statutes of 1920 being Section 1633 of Compiled General Laws of 1927). The State Road Department was specifically authorized by *Page 194 
Chapter 12298 Acts of 1927 to survey, definitely locate and construct certain roads and bridges designated by Chapter 10269 Acts of 1925 which includes State Road number ten and the bridge on which this litigation is predicated. The policy or wisdom of such location and construction is not a matter against which the Courts can give relief unless shown to be a palpably arbitrary exercise of discretion.
As to the Fifty Thousand Dollars contributed by the County Commissioners of Walton County to aid of the construction of the bridge brought in question, it is sufficient to say that Chapter 13530 Acts of 1927 authorizes the said Board to issue its bonds in a specified amount and to use Two Hundred and Fifty Thousand Dollars of said amount for the construction of the necessary bridges, drainage structures and engineering costs of State Road number ten from the west shore of Choctawhatchee River to Bruce and to other points westward.
The record discloses that One Hundred Thirty-six Thousand Five Hundred Dollars of the cost of the instant bridge, that is to say, the cost of the approach and relief structure, must be expended West of the West shore of Choctawhatchee River. This being true the appropriation of Fifty Thousand Dollars by the County Commissioners of Walton County to aid in its construction was lawfully authorized; the approaches and other means of crossing the River being an essential part of the road and bridge under the law of this State.
The motion to dissolve the Constitutional order of this Court is therefore granted.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.